—In an action pursuant to RPAPL article 15 for a determination of the plaintiffs’ claim *655to a certain piece of real property, the plaintiffs appeal from an order of the Supreme Court, Queens County (O’Donoghue, J.), dated August 19, 1991, which denied their motion, in effect, for reargument of a prior determination of the same court (Graci, J.), dated June 7, 1988, denying the motion of the plaintiff L & O Realty Corp., inter alia, for a preliminary injunction, and granted the defendants’ cross motion to dismiss the complaint for failure to state a cause of action.
Ordered that the order is affirmed, with costs.
The Supreme Court properly dismissed the plaintiffs’ complaint. The plaintiffs’ action is barred by the doctrine of res judicata (see, Schuylkill Fuel Corp. v Nieberg Realty Corp., 250 NY 304).
In any event, we note that the plaintiffs were given many opportunities to pay their property taxes; however, they took no action to make the payments. The plaintiffs, having failed to avail themselves of the right to redeem the property, cannot now be heard to complain of its forfeiture (see, Matter of Tax Foreclosure No. 35, 71 NY2d 863).
Since the plaintiffs have not established their entitlement to the property, they are clearly not entitled to a preliminary injunction (see, Grant Co. v Srogi, 52 NY2d 496). Mangano, P. J., O’Brien, Pizzuto and Santucci, JJ., concur.